PER CURIAM.
This cause must be reversed on the authority of Gammon v. State, 451 So.2d 1042 (Fla. 1st DCA 1984), because in revoking probation, in part due to appellant’s failure to pay restitution, the trial court failed to make a specific finding that appellant had the financial ability to pay. Since this court cannot determine whether the trial court would have revoked probation solely on the basis of appellant’s other violation of probation, failure to perform community service, we reverse the appellant’s probation revocation and remand for a determination as to whether appellant had the financial ability to pay restitution. If the trial court finds that appellant could not pay, it must then determine whether appellant’s probation should be revoked and whether the same sentence should be imposed for his failure to perform community service.
Accordingly, this cause is reversed and remanded for further proceedings consistent herewith.
BOOTH and SHIVERS, JJ., and TILLMAN PEARSON (Ret.), Associate Judge, concur.